DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a restriction member in claim 10 (identified by the Specification as numeral 27).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cylindrical surface (the subject matter of claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a tray” two times in the first line, yet appearing to be referring to the same tray.  Appropriate correction is required.
Claims 1 and 12 both recite “wherein the at least one cam surface is formed such that, at every swinging movement of the lever by a particular constant angle, the tip a moving amount of a tip of the tray resulting from swinging of the lever by a particular angle is constant, the at least one cam surface being arranged within a range where the pickup roller extends in an axial direction of the first shaft.”  The Specification recites the same language in the Summary section.  This appears to be a poor translation of a paragraph in a foreign language. The intent of this paragraph is not understood, nor is the structure it is meant to capture.
Claim 7 recites the tip of the lever has a cylindrical surface.  The Specification describes the part as semi-cylindrical.  This is supported by the drawings that show contacting part 31 to be semi-cylindrical.  It is not clear what cylindrical surface is being claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1, 2, 8, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamada et al. US 9,315,347 (“Hamada”).
Regarding claim 1, Hamada disclosed a tray swinging mechanism provided to a device having a main body (Figure 1), the tray (10) being swingably supported by the main body with a first shaft (42), the tray extending from the first shaft toward a downstream side in a conveying direction which is perpendicular to the first shaft, the tray having a first surface on which document sheets are stacked and a second surface which is a surface opposite to the first surface (Figure 1), and a pickup roller (13) configured to contact the document sheets stacked on the tray to feed the document sheets toward the downstream side in the conveying direction, wherein the tray swinging mechanism comprising:
a lever (43) swingably supported by the main body with a second shaft (44) extending parallelly to the first shaft at a position different from a position of the first shaft (Figure 2); and 
a driving source (M1) configured to generate a driving force to swing the lever, wherein the tray includes at least one cam surface formed on the second surface, the cam surface being configured to contact a tip of the lever (see at least Figures 1-3), and 
the at least one cam surface being arranged within a range where the pickup roller extends in an axial direction of the first shaft (see Figure 1).
  Regarding claim 2, Hamada disclosed the second shaft is arranged at an upstream side with respect to the tip of the lever in the conveying direction (Figure 2).
	Regarding claim 8, Hamada disclosed a controller, wherein, every time a number of the document sheets supported by the first surface of the tray decreases by a particular amount, the controller drives the driving source to swing the lever by a particular angle and stops driving of the driving source after the lever is swung by the particular angle (see column 9, lines 17-30).  
	Regarding claim 10, Hamada disclosed a restriction member (the surface below the lever seen in Figures 1-3) configured to contact the lever to restrict the lever from being moved downward.  
	Regarding claim 12, Hamada disclosed a device comprising: 
 	a main body (Figure 1); 
 	a tray (41) being swingably supported by the main body with a first shaft (42), the tray extending from the first shaft toward a downstream side in a conveying direction which is perpendicular to the first shaft, the tray having a first surface on which document sheets are stacked and a second surface which is a surface opposite to the first surface (Figures 1-3); 
 	a pickup roller (13) configured to contact the document sheets stacked on the tray to feed the document sheets toward the downstream side in the conveying direction; 
 	a lever (43) swingably supported by the main body with a second shaft (44) extending parallelly to the first shaft at a position different from a position of the first shaft; and 
 	a driving source (M1) configured to generate a driving force to swing the lever, 
 	wherein the tray includes at least one cam surface formed on the second surface, the cam surface being configured to contact a tip of the lever (Figures 1-3), and, the at least one cam surface being arranged within a range where the pickup roller extends in an axial direction of the first shaft (see Figure 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 3-7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada in view of Kubo US 7,267,335 (“Kubo”).  With regard to claims 3-7 and 11, Hamada disclosed the limitations of claims 1 and 2 but did not teach the claimed detail of the cam surface.  Kubo teaches a similar arrangement with a cam surface that includes: a parallel part parallel to the first surface of the tray; and a curved part extending to an upstream side from the parallel part continuously in the conveying direction, the curved part being spaced from the first surface farther toward the upstream side (see at least Figure 8).  The at least one cam surface is formed on a tip end surface of a rib protruded from the second surface of the tray, the rib having a plate shape extending in the conveying direction (see Figure 4b).  Multiple ribs are spaced in the axial direction of a first shaft (see Figures 4a and 4b).  The pickup roller is projected from a vertical direction onto a horizontal plane, a contacting part between the lever and the at least one cam surface is positioned within an area on which the pickup roller is projected (Figures 4a and 8).  The tip of the lever has a cylindrical surface configured to contact the at least one cam surface (Figure 9).  A restriction member (Figure 7) configured to contact the lever to restrict the lever from being moved downward.  A plurality of the cam surfaces is arranged within the range where the pickup roller extends in the axial direction of the first shaft (Figure 4b).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to use the arrangement taught by Kubo to use the ribs as the cam surface to provide a lightweight and stiff component.  Furthermore, the curved and semi-cylindrical detail allows for smoother sliding of the parts allowing them to last longer.
 	With regard to claim 9, Hamada disclosed the limitations of claim 8 as listed above but did not teach the claimed sensing arrangement.  Kubo teaches a lowermost position sensor (S10) configure to detect the tray positioned in a lowermost position, the lowermost position sensor being configured to output a detection signal to the controller.  However, Kubo teaches it to be a non-contact optical sensor.  It would have been obvious to one of ordinary skill in the art before the effective filing date to implement a contact sensor in place of an optical sensor as the replaceability of one for the other has been long established and the use of one for the other bears predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yraceburu et al. US 6,042,103 and Morinaga et al. US 5,443,252 both teach similar arrangements to that which was claimed.
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653